[Logo] FOR IMMEDIATE RELEASE October 29, 2007 Company: Dominion Contacts: Media: Ryan Frazier, 804-819-2521, C.Ryan.Frazier@dom.com Chet Wade, 804-771-5697, Chet.Wade@dom.com Analysts: Laura Kottkamp, 804-819-2254, Laura.E.Kottkamp@dom.com Greg Snyder, 804-819-2383, James.Gregory.Snyder@dom.com DOMINION DECLARES 11 PERCENT INCREASE IN QUARTERLY DIVIDEND, ANNOUNCES 2-FOR-1 STOCK SPLIT RICHMOND, Va. The board of directors of Dominion (NYSE: D) has declared a significant increase in the company’s quarterly common stock dividend and approved a two-for-one stock split for shareholders. The board increased the quarterly dividend rate to 79 cents per share, an 11 percent increase over the company’s existing quarterly dividend rate of 71 cents per share.Dividends are payable on Dec. 20, 2007, to shareholders of record on Nov. 30, 2007. Stated as an annual rate, the board’s action increases the dividend rate from $2.84 per share to $3.16 per share.This equates to slightly more than a 50 percent payout ratio to Dominion’s current range of 2008 expected operating earnings per share of $6.10 to $6.25. In providing its operating earnings outlook, the company notes that there could be differences between expected 2008 operating earnings and earnings under Generally Accepted Accounting Principles (GAAP) for matters such as, but not limited to, changes in accounting principles. At this time, Dominion management is not able to estimate the impact, if any, of these items on GAAP earnings. Accordingly, Dominion is not able to provide a corresponding GAAP equivalent for its operating earnings outlook. Thomas F. Farrell II, chairman, president and chief executive officer, said: “We have previously stated our desire to raise Dominion’s dividend payout ratio to be more in line with our utility peer group average.With this action, the board has set a policy to achieve a 2010 payout ratio of 55 percent.Considering our expected operating earnings per share growth rate of 6 percent or more after 2008, shareholders should expect similar-sized dividend rate increases in 2009 and 2010 in order to reach our targeted payout ratio. “A majority of our earnings are now regulated, less volatile and more predictable because of the divestiture of our E&P properties. The capital investment plans we have laid out to serve the energy demands of Virginia, PJM’s fastest growing market, as well as the increasing revenue from our merchant generation and gas transmission businesses, highlight strong growth prospects for Dominion. This new policy demonstrates our confidence in the long-term financial strength of the company. It is a strong statement of the board’s confidence in the soundness of our business plan and prospects for reliable, consistent earnings and cash flow growth.” In a separate matter, the board of directors approved a two-for-one stock split. Dominion shareholders of record on Nov. 9, 2007, will receive one additional share of common stock for each share held on that date.This move does not change the proportionate interest that a shareholder maintains in the company.The additional shares will be distributed on or after Nov. 19, 2007. “The split reflects our awareness that Dominion remains a popular stock among retail investors, many of whom purchase shares through our Dominion Direct program,”
